DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-4, 8-11 and 15-18 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 1/25/2021 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Van Zijst (US 2008/0288871) in view of Elnozahy (US 6,421,701).

On page 8 of the Remarks, applicant argues that Elnozahy fails to teach the limitation “generating a first plurality of queues that correspond to a first device, and generating a second plurality of queues that correspond to a second device.” Applicant asserts a thread is not equivalent to a queue, and Elnozahy’s single queue fails to teach multiple threads as in claim 1.  The examiner respectfully disagrees and finds the argument unpersuasive, as recited in the Office Action, mailed on 10/23/2020, col. 6, lines 45-49 of Elnozahy is quoted for teaching the limitation generating, in response to receiving a second processing request that corresponds to a second client device, a second plurality of queues corresponds to a second client device.  Elnozahy discloses a thread scheduler inside a server performs multicasting of data packets in response to a client requests for a service provided by the server using remote procedure call (RPC) (col. 1, lines 31-40). When the network delivers the client requests to the server, the latter creates a thread to execute the client’s request (see col. 1, lines 49-57).  A multicast protocol delivers client requests to server replicas in rounds. During a round, each server replica receives the same set of client requests with an associated execution order that has been decided by the multicast protocol.  Additionally, a deterministic and pre-emptive thread scheduler based on instruction counters is utilized, the deterministic scheduler divides execution streams into slices such that the number of instructions within each slide is predetermined.  All replicas switch threads using round robin, and the scheduling occurs at the end of each slice.  The deterministic scheduler incorporates new threads into the ready queue only during an admission control window (see col. 2, lines 44-49 and col. 3, lines 54).  Thus, from the above quoted, Elnozahy discloses a process of delivering clients’ requests (i.e. the RPC’s)  using a thread scheduler, execution streams are subdivided into slices and the scheduling occurs at the end of each slide, the purpose of using the slice is to prevent nondeterministic due to time-based scheduling of traditional thread schedulers.  Thus, the threads are a collection of objects waiting to be processed by the scheduler according to a 

Dependent Claims 2-4, 9-11 and 16-18
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s arguments are unpersuasive, therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Zijst (US 2006/0268871) in view of Elnozahy (US 6,421,701).

As for claim 1, Van Zijst teaches an apparatus comprising (Fig. 1; routers 109; paragraph [0035] describes a system comprises routers):
a processor (paragraph [0044] describes a kernel of the router)
performs the steps of:
receiving a first remote procedure call (RPC) processing request from a first client device (paragraph [0037] describes a client utilizes a user application to send and receive data packets; Fig. 2; paragraphs [0065]-[0067] describe the packets are exchanged by a remote procedure call);
comparing a priority value of the first RPC processing request with priority values of pending RPC processing requests that correspond to the first client device (paragraphs [0110]-[0113] describe requests are tagged with priority value and when all pending packets cannot be transmitted to their destination, only the packets that are designated with a priority or highest priority are forwarded, furthermore, packet priorities are compared between packets that belong to the same data stream, this is interpreted that a comparison is performed to select which packets to forward); and
assigning the first RPC processing request to a queue of a first plurality of queues that correspond to the first client device in response to the comparing (paragraph [0060] describes pipelines that act as buffers to hold incoming and outgoing 
wherein an RPC processing request is a request (paragraphs [0065] and [0067] describe a client-side application communicates with a router daemon through RPC calls).
Van Zijst fails to teach a computer-readable storage media storing code executable by the processor to perform steps of:
wherein a request with priorities come from a client device;
generating, in response to receiving a second processing request that corresponds to a second client device, a second plurality of queues corresponds to a second client device, a second plurality of queues;
assigning, based on a priority value of the second processing request, the second processing request to a queue of the second plurality of queues.
However, it is well known in the art, to handle new clients’ remote procedure calls by creating new threads, as evidenced by Elnozahy.
Elnozahy discloses a computer-readable storage media storing code executable by the processor to perform steps of (col. 8, lines 23-36 describes storage medium to execute a process);
wherein a request with priorities come from a client device (col. 3, lines 39-48 describe clients requests are sent to a server with an associated execution order);
generating, in response to receiving a second processing request that corresponds to a second client device, a second plurality of queues corresponds to a 
assigning, based on a priority value of the second processing request, the second processing request to a queue of the second plurality of queues (col. 8, lines 11-17 describe new requests are delivered using multicast protocol which ensured ordered and reliable delivery; col. 3, lines 45-48 describe the multicast protocol decides the execution order of client requests and the order is enforced by the server replicas).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Elnozahy for creating new threads associated with client requests. The teachings of Elnozahy, when implemented in the Van Zijst system, will allow one of ordinary skill in the art to handle multiple requests initiated by multiple clients. One of ordinary skill in the art would be motivated to utilize the teachings of Elnozahy in the Van Zijst system in order to implement an order protocol in combination with a thread scheduling mechanism that ensures all replicas of server receive and execute clients’ requests in the same order (Elnozahy: col. 3, lines 1-6).

As for claim 8, Van Zijst teaches a method for maintaining a priority of a task, the method comprising: 
receiving a first remote procedure call (RPC) processing request from a first client device (paragraph [0037] describes a client utilizes a user application to send and receive data packets; Fig. 2; paragraphs [0065]-[0067] describe the packets are exchanged by a remote procedure call);  

assigning the first RPC processing request to a queue of a first plurality of queues that correspond to the first client device in response to the comparing (paragraph [0060] describes pipelines that act as buffers to hold incoming and outgoing packets, the pipelines are construed as queues; paragraphs [0115]-[0116] describe data streams received at a router, are buffered in the inbound pipeline buffer);
wherein an RPC processing request is a request (paragraphs [0065] and [0067] describe a client-side application communicates with a router daemon through RPC calls).
Van Zijst fails to teach wherein a request with priorities come from a client device;
generating, in response to receiving a second RPC processing request that corresponds to a second client device, a second plurality of queues; and 
assigning, based on a priority value of the second RPC processing request, the second RPC processing request to a queue of the second plurality of queues.
However, it is well known in the art, to handle new clients’ remote procedure calls by creating new threads, as evidenced by Elnozahy.

generating, in response to receiving a second processing request that corresponds to a second client device, a second plurality of queues corresponds to a second client device (col. 6, lines 45-49 describe new threads are created when there are new client requests);
assigning, based on a priority value of the second processing request, the second processing request to a queue of the second plurality of queues (col. 8, lines 11-17 describe new requests are delivered using multicast protocol which ensured ordered and reliable delivery; col. 3, lines 45-48 describe the multicast protocol decides the execution order of client requests and the order is enforced by the server replicas).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Elnozahy for creating new threads associated with client requests. The teachings of Elnozahy, when implemented in the Van Zijst system, will allow one of ordinary skill in the art to handle multiple requests initiated by multiple clients. One of ordinary skill in the art would be motivated to utilize the teachings of Elnozahy in the Van Zijst system in order to implement an order protocol in combination with a thread scheduling mechanism that ensures all replicas of server receive and execute clients’ requests in the same order (Elnozahy: col. 3, lines 1-6).

.

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Zijst (US 2006/0268871) in view of Elnozahy (US 6,421,701) further in view of Guthrie (US 5,905,877).

As for claim 2, the combined system of Van Zijst and Elnozahy teaches all the limitations set forth above except where a first plurality of queues comprise at least one high-priority queue, at least one medium-priority queue, and at least one low-priority queue.
However, it is well known in the art, to assign priority levels to network traffic queues, as evidenced by Guthrie.
Guthrie discloses where a first plurality of queues comprise at least one high-priority queue, at least one medium-priority queue, and at least one low-priority queue (col. 6, lines 48-65 describes multiple requests are made from devices and queues are created to place the requests, the queues comprise a high, a medium and a low priority queue).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guthrie for having multiple queues assigned with different priority levels. The teachings of Guthrie, when implemented in the Van Zijst and Elnozahy system, will allow one of ordinary skill in the 

As for claim 3, the combined system of Van Zijst and Elnozahy teaches wherein an RPC processing request is a request (paragraphs [0065] and [0067] describe a client-side application communicates with a router daemon through RPC calls)
The combined system of Van Zijst and Elnozahy fails to teach processing all pending  requests corresponding to at least one high-priority queue before processing all pending requests corresponding to either of the at least one medium-priority queue or the at least one low-priority queue.
However, it is well known in the art, to give priority to requests that are placed in high priority queue, as evidence by Guthrie.
Guthrie discloses processing all pending requests corresponding to at least one high-priority queue before processing all pending requests corresponding to either of the at least one medium-priority queue or the at least one low-priority queue (col. 7, lines 6-9 and 24-25 describe requests belong to the high priority queue are associated with a current queue parameter and processed first; col. 8, lines 14-34 describe the lower in priority queues are promoted to the current queue).


As for claim 9, the combined system of Van Zijst and Elnozahy teaches all the limitations set forth above except where a first plurality of queues comprise at least one high-priority queue, at least one medium-priority queue, and at least one low-priority queue.
However, it is well known in the art, to assign priority levels to network traffic queues, as evidenced by Guthrie.
Guthrie discloses where a first plurality of queues comprise at least one high-priority queue, at least one medium-priority queue, and at least one low-priority queue (col. 6, lines 48-65 describes multiple requests are made from devices and queues are created to place the requests, the queues comprise a high, a medium and a low priority queue).


As for claim 10, the combined system of Van Zijst and Elnozahy teaches wherein an RPC processing request is a request (Van Zijst: paragraphs [0065] and [0067] describe a client-side application communicates with a router daemon through RPC calls).
The combined system of Van Zijst and Elnozahy fails to teach processing all pending requests corresponding to at least one high-priority queue before processing all pending requests corresponding to either of the at least one medium-priority queue or the at least one low-priority queue.
However, it is well known in the art, to give priority to requests that are placed in high priority queue, as evidence by Guthrie.
Guthrie discloses processing all pending requests corresponding to at least one high-priority queue before processing all pending requests corresponding to either of 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guthrie for having multiple queues assigned with different priority levels. The teachings of Guthrie, when implemented in the Van Zijst and Elnozahy system, will allow one of ordinary skill in the art to control request accesses. One of ordinary skill in the art would be motivated to utilize the teachings of Guthrie in the Van Zijst and Elnozahy system in order to place requests into queues that correspond to their priority levels, the system operates in a fair and consistent manner that requests that are placed in the high priority queue are processed before other requests but also processes other requests that are placed in low and medium priority queues.

As for claims 16 and 17, claims 16 and 17 are computer program product claims of method claims 9 and 10, respectively.  Claims 16 and 17 comprise similar limitations as that of claims 9 and 10, respectively. Therefore, claims 16 and 17 are rejected for the same reason given to claims 9 and 10, respectively.

Claims 4, 11 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Van Zijst (US 2006/0268871) in view of  Elnozahy (US 6,421,701) further in view of Jiao et al. (US 2018/0270149) hereinafter Jiao.

As for claim 4, the combined system of Van Zijst and Elnozahy teaches wherein a new RPC processing request is a request message (Van Zijst: paragraphs [0065] and [0067] describe a client-side application communicates with a router daemon through RPC calls).
The combined system of Van Zijst and Elnozahy fails to teach in response to receiving a request message with no priority value, assigning a default priority value to the new request message. 
However, it is well known in the art, to assign a default priority value to a request message, as evidenced by Jiao.
Jiao discloses in response to receiving a request message with no priority value, assigning a default priority value to the new request message (paragraph [0070] describes if a request message does not carry a priority then a default value is given).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jiao for assigning a default priority value to a request message. The teachings of Jiao, when implemented in the Van Zijst and Elnozahy system, will allow one of ordinary skill in the art to avoid network traffic congestion. One of ordinary skill in the art would be motivated to utilize the teachings of Jiao in the Van Zijst and Elnozahy system in order to manage network traffic, each request message is processed according to their assigned priority and is placed in queues which further advance the network traffic.

 teaches wherein a new RPC processing request is a request message (Van Zijst: paragraphs [0065] and [0067] describe a client-side application communicates with a router daemon through RPC calls).
The combined system of Van Zijst and Elnozahy fails to teach in response to receiving a request message with no priority value, assigning a default priority value to the new request message. 
However, it is well known in the art, to assign a default priority value to a request message, as evidenced by Jiao.
Jiao discloses in response to receiving a request message with no priority value, assigning a default priority value to the new request message (paragraph [0070] describes if a request message does not carry a priority then a default value is given).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jiao for assigning a default priority value to a request message. The teachings of Jiao, when implemented in the Van Zijst and Elnozahy system, will allow one of ordinary skill in the art to avoid network traffic congestion. One of ordinary skill in the art would be motivated to utilize the teachings of Jiao in the Van Zijst and Elnozahy system in order to manage network traffic, each request message is processed according to their assigned priority and is placed in queues which further advance the network traffic.

.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaler et al. (US 7, 051,330 B1) teach generic application server and method of operation the server
Freimuth et al. (US 2004/0230675) teach method for adaptive admission control and resource management for service time guarantees

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459